Case 6:19-cv-01854-WWB-GJK Document 15 Filed 11/08/19 Page 1 of 7 PageID 64




                                 UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF FLORIDA
                                                ORLANDO DIVISION

WAGNER PHILEMOND,

                            Plaintiff,

v.                                                                        Case No: 6:19-cv-1854-Orl-78GJK

KUZAK ROOF MAINTENANCE, LLC
and FRANK KUZAK,

                            Defendants.


                                         SCHEDULING ORDER
         Pursuant to Federal Rule of Civil Procedure 16, the Court finds it necessary to implement

a schedule tailored to meet the particular circumstances of this case, which is based on the Fair

Labor Standards Act (“FLSA”). Therefore, consistent with the just, speedy and inexpensive

administration of justice (Fed. R. Civ. P. 1), it is:

         ORDERED that the provisions of Federal Rule of Civil Procedure 26(a)(1) and Local Rule

3.05(c)(2)(B) and (d) concerning the initial disclosures and filing of a case management report are

hereby waived in this case. Instead, the parties shall comply with the following schedules.

         1.        By November 29, 2019, the parties shall serve upon each other (but not file) copies

of the following:

     Plaintiff 1            All documents in Plaintiff’s possession, custody or control that pertain to
                            the unpaid wages claimed in the Complaint.

     Defendant              All time sheets and payroll records in Defendant’s possession, custody or
                            control that pertain to work performed by Plaintiff during the time period
                            for which Plaintiff claims unpaid wages.



         1
          If there is more than one plaintiff or defendant, the singular reference to plaintiff or defendant shall
include plural.



                                                            1
Case 6:19-cv-01854-WWB-GJK Document 15 Filed 11/08/19 Page 2 of 7 PageID 65



         2.       By December 20, 2019, and no earlier, Plaintiff shall answer the Court’s

Interrogatories (attached to this Order) under oath or penalty of perjury, serve a copy on Defendant,

and file same with the Court. Within 45 days thereafter, Plaintiff shall provide Defendant with a

copy of any expert report upon which Plaintiff intends to rely, consistent with the provisions of

Federal Rule of Civil Procedure 26(a)(2).

         3.       In collective actions, an exchange of documents as referenced in Paragraph 1 shall

occur with respect to opt-in Plaintiffs who join the action prior to the dissemination of a court-

approved opt-in notice. Said exchange of documents shall occur within twenty-one days of their

filing of opt-in notices with this Court, and the opt-in Plaintiffs shall thereafter file and serve their

respective answers to the Court’s Interrogatories within an additional twenty-one days.

         4.       By January 17, 2020, after Plaintiff serves answers to the Court’s Interrogatories,

counsel for Plaintiff and Defendant shall meet and confer in person in a good faith effort to settle

all pending issues, including attorneys’ fees and costs. 2 The parties, including a representative of

each corporate party with full settlement authority, shall be available by telephone during the

conference to consider and approve any settlement negotiated by counsel. Counsel shall have full

authority to settle and shall set aside sufficient time for a thorough, detailed, and meaningful

conference that is calculated to fully resolve the case by agreement.

         5.       By February 6, 2020, after the settlement conference, counsel shall jointly file a

Report Regarding Settlement that notifies the Court whether: 1) the parties have settled the case;

2) the parties have not settled the case, but wish to continue settlement discussions for a specific

period of time; 3) the parties wish to engage in a formal mediation conference before a specific

mediator on or before a specific date; 4) either party requests a settlement conference before the


2
 In the case of an individual party who is not represented by counsel, the individual shall comply with the provisions
of this Order.



                                                          2
Case 6:19-cv-01854-WWB-GJK Document 15 Filed 11/08/19 Page 3 of 7 PageID 66



United States Magistrate Judge, who upon the consent of the parties, shall have the authority to

approve the settlement as a “fair and reasonable resolution of a bona fide dispute” over FLSA

issues without additional filings made by the parties (see Lynn’s Food Stores, Inc. v. United States,

679 F.2d 1350, 1354-55 (11th Cir. 1982)); or 5) the parties have exhausted all settlement efforts

and will immediately file a Case Management Report 3 signed by counsel for all parties.

        6.      The parties may consent to the conduct of all further proceedings in this case by the

United States Magistrate Judge (consent form attached). Absent consent, the Magistrate Judge

shall prepare a report and recommendation as to whether any settlement is a “fair and reasonable

resolution of a bona fide dispute” over FLSA issues. See Lynn’s Food Stores, Inc., 679 F.2d at

1354-55.

        7.      Until the parties file the Case Management Report, all discovery in this case is

STAYED, except as provided in this Order.

        8.      In the event that no settlement is reached pursuant to these procedures, and this

Court later grants a motion permitting notice to be sent to similarly situated individuals advising

them of their right to opt in to this action, the limitations period for any person receiving notice

shall be tolled during the period from the date of this Order until the parties file a Case Management

Report lifting the stay on these proceedings.

        9.      Should the parties settle the dispute at any later time, they shall immediately advise

the Court as required by Local Rule 3.08(a) and promptly submit a joint motion to approve the

settlement.




3
  Case Management Report forms are available online at http://www.flmd.uscourts.gov, then select Judicial
Information, District Judges, and, under the appropriate judge’s name, Case & Trial Management Forms.




                                                   3
Case 6:19-cv-01854-WWB-GJK Document 15 Filed 11/08/19 Page 4 of 7 PageID 67



       10.     If a settlement is reached and the parties wish to include a broad general release, a

confidentiality provision, or a non-disparagement provision, the parties’ joint motion to approve

the settlement agreement must address how the inclusion of these provisions affects the fairness

and reasonableness of the settlement. See, e.g., Bright v. Mental Health Res. Ctr., Inc., Case No.

3:10-cv-427-J-37TEM, 2012 WL 868804, at *4 (M.D. Fla. Mar. 14, 2012) (finding “[p]ervasive,

overly broad releases have no place in settlements of most FLSA claims”); Pariente v. CLC Resorts

& Devs., Inc., Case No. 6:14-cv-615-Orl-37TBS, 2014 WL 6389756, at *5 (M.D. Fla. Oct. 24,

2014) (confidentiality provisions are generally rejected in FLSA settlement agreements and citing

authorities); Weldon v. Backwoods Steakhouse, Inc., Case No. 6:14-cv-79-Orl-37TBS, 2014 WL

4385593, at *4 (M.D. Fla. Sept. 4, 2014) (non-disparagement clauses are generally rejected in

FLSA settlement agreements and citing authority). Failure to address these provisions in the

joint motion for approval will result in the motion being denied.

       11.     Due to the volume of cases based on the FLSA, the Court expects strict adherence

to these deadlines. Exceptions will be granted only for compelling reasons. Failure to comply may

result in the imposition of sanctions, including but not limited to the dismissal of the case and the

striking of pleadings.

       12.     Either party, for good cause shown, may move to alter this schedule should the

circumstances so warrant.

       DONE and ORDERED in Chambers, Orlando, Florida, on November 8, 2019.




Copies furnished to:
Counsel of Record
Unrepresented Party



                                                 4
Case 6:19-cv-01854-WWB-GJK Document 15 Filed 11/08/19 Page 5 of 7 PageID 68



1.   During what period of time were you employed by the Defendant?

2.   Who was your immediate supervisor?

3.   Did you have a regularly scheduled work period? If so, specify.

4.   What was your title or position? Briefly describe your job duties.

5.   What was your regular rate of pay?

6.   What is the nature of your claim (check all that apply)?

     _____Off the clock work (Defendant failed to record, or prohibited you from
           recording, all of your working time;

     _____Misclassification (Defendant mistakenly classified you as exempt from
     overtime);

     _____Miscalculation (Defendant failed to correctly calculate your compensation);

     _____Other (Please describe):
           ___________________________________________________________

            ___________________________________________________________



7.   Provide an accounting of your claim, including:

     (a)    dates

     (b)    regular hours worked

     (c)    overtime hours worked

     (d)    pay received versus pay claimed

     (e)    total amount claimed


8.   If you have brought this case as a collective action:

     (a)     Describe the class of employees you seek to include in this action.
     (b)     Have opt-in notices been filed for all potential opt-in Plaintiffs that
     identified themselves as wishing to join this action?




                                                5
Case 6:19-cv-01854-WWB-GJK Document 15 Filed 11/08/19 Page 6 of 7 PageID 69



9.      Please specify all attorney's fees and costs incurred to date. With respect to
        attorney’s fees, please provide the hourly rate(s) sought and the number of hours
        expended by each person who has billed time to this case.

10.     When did you (or your attorney) first complain to your employer about alleged
        violations of the FLSA?

11.     Was this complaint written or oral? (If a written complaint, please attach a copy).

11.     Was this complaint written or oral? (If a written complaint, please attach a copy).

12.     What was your employer’s response? (If a written response, please attach a copy).


                                                    ________________________________
                                                    WAGNER PHILEMOND



STATE OF FLORIDA
COUNTY OF ___________

         BEFORE ME, the undersigned authority, on this day, personally appeared WAGNER PHILEMOND, who
being first duly sworn, deposes and says that he/she has read the foregoing Answers to Interrogatories, knows the
contents of same, and to the best of his/her knowledge and belief, the same are true and correct.

        SWORN TO AND SUBSCRIBED before me on this ____day _______________, 2019.

                                                            NOTARY PUBLIC



                                                            ____________________________________
                                                            Signature of Person Taking Acknowledgment
Notary Stamp                                                Print Name:
                                                            Title: Notary Public
                                                            Serial No. (if any):
                                                            Commission Expires:




                                                       6
         Case 6:19-cv-01854-WWB-GJK Document 15 Filed 11/08/19 Page 7 of 7 PageID 70
AO 85 (Rev. 01/09) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge



                                        UNITED STATES DISTRICT COURT
                                                                            for the
                                                               Middle District of Florida

                    WAGNER PHILEMOND                                            )
                                 Plaintiff                                      )
                     v.                                                         )     Civil Action No.      6:19-cv-1854-Orl-78GJK
      KUZAK ROOF MAINTENANCE, LLC, et al.                                       )
                               Defendants                                       )


           NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE


        Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to conduct all
proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The judgment may
then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge may
exercise this authority only if all parties voluntarily consent.

        You may consent to have your case referred to a magistrate judge, or you may withhold your consent without
adverse substantive consequences. The name of any party withholding consent will not be revealed to any judge who may
otherwise be involved with your case.

       Consent to a magistrate judge’s authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.

              Parties’ printed names                                   Signatures of parties or attorneys                      Dates




                                                                    Reference Order
        IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.


Date:
                                                                                                  District Judge’s signature




                                                                                                    Printed name and title


Note: Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
magistrate judge. Do not return this form to a judge.
